           Case 1:18-cv-06584-VEC Document 54 Filed 12/07/18 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 12/7/2018
   NICOLE BURGESS,                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      18-CV-6584 (VEC)
                                                                :
                                                                :          ORDER
 PETER GOODMAN, PG EAST HOUSTON                                 :
 CORP., 203 HENRY STREET REALTY CORP., :
 288 MULBERRY STREET REALTY CORP.,                              :
 TOURBILLION47 LLC, HAROLD THOMAS                               :
 CARTER, IGNACIO MATTOSNOYA, MARK :
 CONNELL, AND BEA’S TAVERN, INC.,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 6, 2018, the parties appeared for a telephonic discovery

conference before this Court; and

        WHEREAS Plaintiff’s counsel admitted on the record that he failed to produce to

Defendants a signed, notarized, and valid HIPAA-compliant medical-records release

authorization by November 29, 2018, as required by this Court’s Civil Case Management Plan

and Scheduling Order, see Dkt. 46,

        IT IS HEREBY ORDERED that by close of business on December 6, 2018, Plaintiff’s

counsel must sign and return a copy of the parties’ stipulated internal discovery schedule.

        IT IS FURTHER ORDERED that no later than December 13, 2018, Plaintiff must

produce to Defendants a signed, notarized, and valid HIPAA-compliant medical-records release

authorization and post to ECF a letter confirming that production. As discussed at the
         Case 1:18-cv-06584-VEC Document 54 Filed 12/07/18 Page 2 of 2



conference, if Plaintiff fails once again to produce a records release authorization consistent with

this order, the Court may dismiss this action under Fed. R. Civ. P. 37(b).

       IT IS FURTHER ORDERED that the stay this Court imposed on its earlier order

sanctioning Plaintiff’s counsel, see Dkt. 52, is VACATED. Therefore, under Fed. R. Civ. P.

16(f)(1)(C), the Court orders Mr. Finkelstein to immediately pay a civil sanction to the Clerk of

Court of $1000.



SO ORDERED.
                                                          ________________________
Date: December 6, 2018                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
